IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT United States Court of Appeals
                                             Fifth Circuit

                                                             FILED
                                                          November 28, 2012
                           No. 10-61008
                        Conference Calendar                 Lyle W. Cayce
                                                                 Clerk

UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee

v.

SAMUEL PAUL PETTIS,

                                     Defendant-Appellant


                       Cons. w/ No. 10-61009


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee
v.

LARRY SHOUMAKER,

                                     Defendant-Appellant


            Appeals from the United States District Court
               for the Northern District of Mississippi
                      USDC No. 2:09-CR-156-1
                       USDC No. 1:10-CR-7-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES
                                      No. 10-61008
                                    c/w No. 10-61009



Before JOLLY, JONES and SMITH, Circuit Judges.
PER CURIAM:*
       After our opinion was issued in this case, the Supreme Court decided
Dorsey v. United States, 132 S. Ct. 2321 (2012). Dorsey held, contrary to our
opinion, that the more lenient penalties of the Fair Sentencing Act (“Act”) apply
to offenders who committed an offense before the Act was passed, but were
sentenced after the Act was enacted. We VACATE and REMAND this case for
resentencing consistent with the Court’s holding in Dorsey.
                               VACATED and REMANDED for Resentencing.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2